[NOT FOR PUBLICATION -- NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit

No. 02-1195

                  RTA TRANSIT SERVICES, INC.,
                      Plaintiff, Appellee,

                               v.

              AMALGAMATED TRANSIT UNION, LOCAL 22,
                     Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                             Before

                      Selya, Circuit Judge,
                 Coffin, Senior Circuit Judge,
                   and Howard, Circuit Judge.



     Gary H. Goldberg for appellant.
     Michael D. Badger with whom D. M. Moschos and         Mirick,
O'Connell, DeMallie & Lougee were on brief for appellee.



                       September 27, 2002
     Per curiam.       Following a refusal of appellant Amalgamated

Transit Union, Local 22 ("Local 22") in February 2001 to work
overtime, appellee RTA Transit Services, Inc., ("RTA") sought

injunctive     and   declaratory   relief.      The     parties    subsequently
entered   into   a    stipulation,   accepted      by   the   district   court,
agreeing not to engage in future work stoppages and to submit all

complaints of alleged violations of the collective bargaining
agreement to grievance and arbitration procedures consistent with

the arbitration clause of the collective bargaining agreement.                 In

November 2001, RTA sought to hold Local 22 in contempt for another
refusal   to   work   overtime.      The   court    found     an   illegal   work
stoppage, but did not impose a sanction and warned that it would

impose a substantial fine "if this happens again."
     In January 2002, RTA, carrying out an ordered realignment and
reduction of bus routes, alleged violations of both the prior

stipulation and the collective bargaining agreement through a
refusal of Local 22 to complete a required re-rating, and filed an
emergency motion for contempt.       Local 22 filed an emergency motion

to compel arbitration on the issue of whether it was required to
conduct the re-rating under the circumstances, claiming that it did

not have the requisite documentation from RTA. Hearing was held on
both motions and affidavits submitted.

     Following the hearing, the district court issued an order on
January 24, 2002, which in relevant part required (1) Local 22 to

complete the re-rating process by January 31, 2002, in default of

which action monetary sanctions would be imposed, and (2) both

                                     -2-
parties to submit alleged grievances relating to the collective
bargaining agreement to expedited arbitration.

     Local 22 completed the re-rating as ordered and no sanctions

were imposed. On January 30, the district court denied Local 22's
motion to compel arbitration or, in the alternative, to clarify its

re-rating order, wherein Local 22 specifically asked "whether or

not the Court is precluding an arbitrator from deciding whether the

Union    is    required       to   perform    a    re-rating        if   other   related

provisions         of   the   contract       are     being    violated."     Local      22

subsequently appealed both orders.

        Meanwhile,      arbitration      proceedings         were    initiated    and    a

hearing held on other grievance matters.                        The arbitrator has
refused Local 22's request to rule on the issue of                         whether the

January       22    re-rating      should     have     been    required     under    the

circumstances, on the basis that he has no authority to overrule a
district court order.           Local 22 subsequently renewed its motion to

compel in the district court, asking the court once again to send

the January re-rating issue to the arbitrator. On September 4, the
district court issued its response, declining to rule pending this

court's decision.

        In view of the above, we conclude that although the court in

its order of January 24, 2002, found Local 22 in contempt, that

contempt was purged by Local 22's completion of the re-rating as

ordered.      Thus, the issue of the validity of the contempt portions

of the court's orders is moot.               Having no appellate jurisdiction,

we refrain from any judgment.


                                            -3-
      Nevertheless, Local 22 also seeks a ruling from this court on
the   validity        of   the    district     court's   decision     to   assume

jurisdiction over the underlying issue, namely, whether Local 22

was required to do the January re-rating pursuant to the collective
bargaining agreement. The unusual procedural posture of this case,

however, complicates this court's ability to respond.                 Whether or

not the January 30 order of the district court, refusing to clarify

its January      24    order     or   compel   arbitration,   would   have   been

appealable to this court, the subsequent actions of the parties,

seeking further rulings from both the arbitrator and the district

court, complicate the problem.

      Although the arbitrator is currently seized of a number of
issues that will be subject to judicial review upon conclusion, he

has already ruled that he will not revisit this issue. The district

court, however, has not reached a final decision on Local 22's
subsequent renewed request that the issue be sent to arbitration.

      In this posture of the case, it seems to us in the interests

of expedition and judicial economy to give the district court
freedom to address Local 22's request and bring this phase of

litigation to completion. We therefore retain jurisdiction pending

the district court's final order on Local 22's renewed motion
requesting that the district court send this issue to arbitration.

The parties, and the district court, are directed to notify the
clerk of this court when the district court rules.               If no request

for further appellate review is received within thirty days of that



                                         -4-
ruling, the remainder of this appeal will be dismissed without
prejudice and without the assessment of costs.

     Appeal dismissed in part. Jurisdiction retained pending final

disposition by the district court.




                               -5-